[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's assignments of error well-taken, the judgment of the judgment of the Lucas County Court of Common Pleas is reversed. Pursuant to App.R. 12(B), this court finds that appellee, Barbara Loucks, is granted proceeds in the amount of $131,000, plus any interest on that amount which has accrued from the time John Hancock Mutual Life Insurance Company deposited the death benefits with the trial court. This court further finds that appellant, Julie Loucks, is granted proceeds in the amount of $41,000, plus any interest on that amount which has accrued from the time John Hancock Mutual Life Insurance Company deposited the death benefits with the trial court. Costs of this appeal are to be paid by appellee. See Opinion and Judgment Entry by Knepper, J., on file. Handwork, P.J., Glasser and Knepper, JJ., concur.
* * *